Citation Nr: 0004702	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased (compensable) rating for 
the appellant's service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1970.

This appeal arises from a July 1998, Department of Veterans 
Affairs Regional Office (VARO), Montgomery, Alabama rating 
decision which granted service connection for tinea 
versicolor (claimed as a skin condition), and assigned a 
noncompensable rating.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

Current manifestations of the appellant's service-connected 
tinea versicolor include occasional macules with pruritus on 
his shoulders, trunk and arms, but do not include exfoliation, 
exudation, or itching on an exposed or extensive area.



CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected tinea versicolor are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the appellant's claim for a compensable rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a noncompensable evaluation 
for tinea versicolor in a July 1998 rating decision, effective 
as of June 14, 1995, the date of filing of the appellant's 
claim. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A VA general medical examination was conducted in April 1990.  
The appellant reported that he had developed "spots" on his 
left arm which had spread to his chest, back and stomach.  He 
claimed that he had had a rash for years that itched.  He 
reported that the last time he had a rash was in 1987, but 
that he had had to take a Cortisone pill to prevent the rash 
from coming back.  The examiner observed that the appellant 
did not currently have a rash.  

A VA dermatology examination was also conducted in April 
1990.  The appellant reported that he was taking 
approximately 2 tablets every 2 weeks for his skin rash.  He 
claimed the rash itched and flaked.  He reported that it was 
on his chest, shoulders, upper back and face.  The rash at 
present was well controlled.  Examination revealed that his 
skin was clear.  There was no evidence of any type of 
eruption, and skin examination was unremarkable.

A January 1991 VA treatment entry indicated that the 
appellant claimed that he had been taking medication for 
tinea versicolor for 3 years.  No tinea lesions were present.  
The examiner merely assessed tinea versicolor, controlled, 
and a June 1991 VA treatment entry indicated that he received 
a refill of medication for tinea versicolor.

A January 1992 entry reported that the appellant requested 
medication refills or further treatment for his skin 
condition as it had not cleared.  A May 1992 entry reported 
that the appellant had no evidence of tinea versicolor.  The 
assessment was of a history of chronic tinea versicolor that 
was not currently active.  The examiner noted that the 
appellant should not be on chronic Ketoconazoles secondary to 
potential toxicity if indiscriminately used.  Therefore, a 
topical treatment was recommended.

A July 1994 treatment entry reported that the appellant 
complained of a recurrence of tinea versicolor on his 
shoulder and arm.  The examiner observed hypopigmented 
macules on his arms and shoulders.  Ketonconzole and Selsun 
were prescribed, and he was seen for medication refills for 
his skin disorder in August 1994.  An October 1995 entry 
indicated that he was treated for "only 2 small lesions" on 
the right shoulder with no scaly surface or irregular edge.  
The impression was of tinea versicolor.

A VA skin disorders examination was conducted in January 
1998.  The appellant reported that his skin condition was 
almost constant, but controlled with medication.  He claimed 
that the rash appeared over his trunk, shoulders, and back 
and caused pruritus when it appeared.  He indicated that he 
took medication approximately once a month to control the 
eruption and that pruritus was the only symptom associated 
with his rash.  The examiner observed that the appellant 
exhibited a mildly scaling eruption consisting of brown 
macules over his trunk and shoulders.  There were none seen 
on his face or extremities.  The diagnosis was of tinea 
versicolor and a history parapsoriasis.  The examiner 
commented that the appellant was not clear as to whether the 
two eruptions were the same.  The eruption that was diagnosed 
as parapsoriasis was described as a slightly different rash 
than the one that had been described ever since 1986.  In 
addition, the eruption of parapsoriasis was scraped on 
numerous occasions and documented to be KOH negative.  By 
1986, when the appellant returned with a scaling eruption on 
his trunk, there were multiple occasions on which this was 
shown to be KOH positive.  Since then, he has therefore been 
treated for tinea versicolor which again has been controlled 
with Ketoconazole. 

Tinea versicolor is rating by analogy to eczema.  38 C.F.R. 
§ 4.20 (1999).  The schedular criteria for eczema call for a 0 
percent disability rating for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent disability rating is warranted for 
eczema with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; a 30 percent disability 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement; a 50 
percent disability rating is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a 
compensable rating for service-connected tinea versicolor.  
Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).

The medical evidence reveals only hypopigmented macules on the 
appellant's arms and shoulders in 1994; two small lesions on 
the shoulder in 1995; and no further findings until VA 
examination in January 1998, at which time he had a mild 
scaling eruption over his trunk and shoulders.  There are no 
findings during the appeal period of tinea causing 
exfoliation, exudation or itching involving an exposed surface 
or extensive area to warrant a 10 percent evaluation.  
38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).

The preponderance of the evidence is against the appellant's 
claim for a compensable rating for service-connected tinea 
versicolor.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased (compensable) rating for the 
appellant's service-connected tinea versicolor is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

